Per Curiam.
The effect of the amendment of 1924 (Laws of 1924, chap. 514) to section 1425 of the Civil Practice Act being to give the landlord the option to join an action for the recovery of rent with the summary proceeding for possession of the real property, the general provisions of the Civil Practice Act must be read in the light of section 6, subdivision 1, of the Municipal Court Code, which particularly specifies the maximum judgment which may be rendered by the Municipal Court in an action on contract, express or implied, and so construed it is apparent that that court has no jurisdiction in such case to render a judgment in favor of the landlord for an amount in excess of $1,000 with: *46interest and costs. The mere demand in the precept and petition for a judgment exceeding $1,000 does not deprive the court of jurisdiction. (Matter of Byrne v. Padden, 221 App. Div. 764.)
Final order affirmed.
All concur; present, Bijur, Levy and Crain, JJ.